Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-34 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The primary reason for the allowance of claims 1-13 is the inclusion of the following limitations:’ a first execution of which produces a first set of application results, simultaneously executing a plurality of instances of the application, wherein: each one of the plurality of instances is associated with a respective instance characteristic; and a respective first execution of each one of the plurality of instances produces a respective first instance-result-set that is same as the first set of application results; labelling the instance that was earliest in producing the instance-result-set thereof as a primary instance and labelling at least one other instance as a secondary instance’.
The primary reason for the allowance of claims 14-17 is the inclusion of the following limitations: ‘a primary instance of the application, the primary instance being associated with a first value of an instance characteristic, and producing a desired sequence of results, and a first secondary instance of the application, the first secondary instance being associated with a different, second value of the instance characteristic, and producing the same desired sequence of results; detecting a failure 
The primary reason for the allowance of claims 18-30 is the inclusion of the following limitations: ‘initiate simultaneous execution of a plurality of instances of the application, wherein: each one of the plurality of instances is associated with a respective instance characteristic; and a respective first execution of each one of the plurality of instances produces a respective first instance-result-set that is same as the first set of application results; and label the instance that was earliest in producing the instance-result-set thereof as a primary instance and labelling at least one other instance as a secondary instance’.
The primary reason for the allowance of claims 31-34 is the inclusion of the following limitations: ‘‘a primary instance of the application, the primary instance being associated with a first value of an instance characteristic, and producing a desired sequence of results, and a first secondary instance of the application, the first secondary instance being associated with a different, second value of the instance characteristic, and producing the same desired sequence of results; detecting a failure of the primary instance prior to production of k results of the desired sequence of results; and labelling the first secondary instance as the primary instance’’.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on 571-272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Yolanda L Wilson/Primary Examiner, Art Unit 2113